THE THIRTEENTH COURT OF APPEALS

                                    13-16-00380-CV


                              GEOFFREY LUCKER
                                     v.
                     TEXAS DEPARTMENT OF TRANSPORTATION


                                   On Appeal from the
                        21st District Court of Lee County, Texas
                                Trial Cause No. 15,572


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

August 3, 2017